Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's election with traverse of invention I in the reply filed on 07/19/2022 is acknowledged.  The traversal is on the ground(s) that inventions I and II are a single species.  This is not found persuasive because as stated in the election/restriction FIGS. 1-3 differ significantly in how the sheet is lifted, one species doesn’t require the use of swing arms and the lifting device is in a different location in species 2 than in species 1.
	The examiner further notes in the restriction requirement mailed on 07/19/2022, that claims 1 and 19 are generic claims, and claim 1 being a generic independent claim effectively links claims 10-18. The examiner would like to remind the applicant of a possible rejoinder of claims 10-18 once an agreement is reached on allowable subject matter.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
	Claim 1 is objected to because of the following informalities:  “the two ends” lacks antecedent basis, “the same direction” lacks antecedent basis, “the other roller” lacks antecedent basis.  Appropriate correction is required.
	Claim 2 is objected to for the following informalities: “the end portion” and “the middle” lacks antecedent basis. Appropriate correction is required.
	Claim 4 is objected to for the following informalities: “the top end” lacks antecedent basis. Appropriate correction is required.
	Claim 5 is objected to for the following informalities: “the vertical direction” lacks antecedent basis. Appropriate correction is required.
	Claim 8 is objected to for the following informalities: “the angle” lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites the limitation "the bed" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner will interpret the meaning to mean “a bed”.
	Claim 9 is also rejected under 112b as being dependent on claim 8.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by German Publication DE102016220175  issued to Leibl.

Regarding claim 1,
	Leibl discloses an auxiliary turning-over device, (Leibl: “The invention relates to a rearrangement device (1) for a nursing bed arrangement (2) for relocating a patient (21)”) wherein it comprises two parallel support frames at two sides of a sickbed, (Leibl: FIGS. 1-2 (3) wherein (3) contains at least two parallel support frames) two rollers (Leibl: FIG. 1 (10) there are rollers located on both the longitudinal sides of the bed which are shown in FIG.2 as well.) rotatably connected on the two support frames respectively, (Leibl: rollers (10) are rotatably connected to two support frames (3) via arms (9) and actuator (17) which cause the rollers to rotate about a center line shown in FIG. 3. In another interpretation, rollers (10) are attached to 12a, 12b that can be interpreted as a support frame.) a drive mechanism respectively in drive connection with the two rollers for driving the two rollers to synchronously rotate around respective axis, (Leibl: FIG. 4 (14) see also page 6 1st paragraph “About the engine 14 can the role 10 for example, electrically driven in rotations about its longitudinal axis 16 be offset (see. 1 and 4 ).) and a flexible carrier arranged between the two rollers; (Leibl: FIG. 1 (19) see also page 6 6th paragraph which talks about the “conveyer belt element” acting like a bed sheet and (19) may be interpreted as a flexible carrier.) the two ends of the flexible carrier are respectively wound on the two rollers, and when the two rollers are driven by the drive mechanism to rotate along the same direction, the flexible carrier translates and winds the other roller at the moment of being released from one roller along its translation direction. (Leibl: see page 6 paragraphs 7-11 and FIGS. 5-6 which shows rollers (10) rotating in the same direction when at least one of them rotates which causes the other to rotate resulting in (19) translating in a left direction along the direction O and U or right direction depending on which direction the roller is rotating.) 

Regarding claim 19,
	Leibl discloses the auxiliary turning-over device of claim 1.
	Leibl does not teach the flexible carrier is made of any one of a piece of cotton cloth, an unwoven fabric, a nylon cloth and the like.
	However, Johnson teaches the flexible carrier is made of any one of a piece of cotton cloth, an unwoven fabric, a nylon cloth and the like. (Johnson: claim 9 see also [0025] “In typical embodiments, the sling 54 is made of material soft enough to feel comfortable to a person's skin and strong enough to support a person's weight (such as cotton).”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible carrier of Leibl to be made of cotton as taught by Johnson in order to allow for a person to feel comfortable to a persons skin and strong enough to support a person’s weight in which one of ordinary skill in the art would have recognized as a predictable result.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record fails to disclose “wherein the support frames are arm-rest frames; the end portion of each support frame is connected with a swing arm; the end portion of each swing arm is rotatably connected on a base; the middle of each swing arm is rotatably connected with a lifting mechanism; the lifting mechanism is rotatably connected on the base; the base is fixedly connected on a headboard or footboard.” The closest prior art is German Publication DE102016220175 issued to Leibl, U.S. Patent No. 5659905 issued to Palmer, U.S.Patent No. 5640729 issued to Marino, Japanese Publication No. JP20021236553 issued to Nakanishi, U.S. Publication NO. 20090013469 issued to Johnson, U.S. Publication No. 20210077326 issued to Goh, U.S. Patent No. 4843665 issued to Cockel.
	Both Leibl and Palmer disclose the majority of claim 1 but when viewed in view of claim 2, fail to disclose the specific arrangement required by both claims 1 and 2. None of the prior art teaches a support frame that is both an arm rest and connects to the swing arm. Instead the prior art above only teach two rollers that are interconnected to two swing arms or frames that stand above the bed but they do not teach the specific arrangement of the structure required by claims 1 and 2 combined. For example, Leibl discloses a support frame (12) or (2) when interpreted under BRI but when combined with claim 2 does not disclose that the lifting mechanism is rotatably connected to a base nor does it disclose that the base is fixedly connected to the headboard. Additionally, Leibl does not teach a support frame connected to the swing arms in the manner described in claim 2. Cockel teaches a sheet/sling attached to a support frame (56) but fails to teach that the lifting mechanism would otherwise be rotatably connected to a base. In addition, claim 1 requires a roller which is absent in Cockel which discloses a sling attached to a slide rail/support frame (56) that is lifted by a lifting mechanism that goes up and down. Johnson discloses an actuator/lifting mechanism (30) that appears to be rotatably connected to a headboard/footboard but there is no specific evidence in the disclosure that points this out. Furthermore, the specific design of this actuator is to allow for rotation of two swing arms with the use of one actuator instead of separate ones for each arm ([0020] of Johnson) which goes against the design of the primary reference of Leibl.
	Claims 3-9 are also objected to as being dependent on claim 2.

.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673